DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3, 4,  10, 12-16, and 21-29  are rejected under 35 U.S.C. 103 as being unpatentable over Kang in view of Tam and Van Haught.
Kang discloses a tremolo bar attachment accessory device for removably attaching an accessory to the end of a tremolo bar (50) comprising: an accessory (40, 30) comprising a hollow cavity extending from the interior to the exterior of the accessory; and an insert (20) comprising a first end, a second end, an exterior surface, and an interior cavity, wherein the first end is open, wherein the interior cavity is in the shape of the end of a tremolo bar, wherein the insert is affixed within the hollow cavity of the accessory with the first end facing out towards the exterior of the accessory (see figure 5);wherein the insert is permanently affixed within the hollow cavity (see figure 6a); wherein the accessory is at least one of: functional; and wherein the interior cavity comprises a non-slip surface (threads).
Kang does not disclose the specific use of a grip.
Tam et al discloses the use of a tremolo bar with grip (204) design to be fitted over the tremolo bar.
	Kang and Tam does not disclose the specific attachment means as recited by the applicant.
	Van Haight discloses the use of a means for locking and releasing an attachment accessory to the tremolo bar with an insert that is removably affixed within a hollow cavity(see figures 5, 6, and 9). The tremolo bar as disclosed in Van Haight is coupled to a bridge (see figure 9).
	Kang, Tam and Van Haught do not disclose the specific use of an ornamental accessory. 
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device as disclosed in Kang to include the grip as disclosed in Tam, ornamental attachment means as recited in Van Haight in order to provide a tremolo bar that has an ornamental assembly in order to provide a bar based on a user’s design preference.

Claims  7-8, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
5.	Applicant's arguments filed 6/3/22 have been fully considered but they are not persuasive. The applicant argues that the cited references do not disclose the use of an ornamental accessory on a free end of the tremolo bar.  Van Haight discloses the use of a means for locking and releasing an attachment accessory to the tremolo bar with an insert that is removably affixed within a hollow cavity(see figures 5, 6, and 9). The tremolo bar as disclosed in Van Haight is coupled to a bridge (see figure 9). Van Haught does not disclose the specific use of an ornamental accessory. However, it would have been obvious to one or ordinary skill in the art to attach an ornamental accessory to the tremolo arm as a matter of design choice. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY R LOCKETT whose telephone number is (571)272-2067. The examiner can normally be reached 7:30-5:00 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-2067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY R LOCKETT/Primary Examiner, Art Unit 2837